Per curiam.
On defendant’s general motion for new trial. The action is one of tort brought to recover property damages claimed to have resulted proximately from negligent operation of the defendant’s truck by his admitted agent. The jury found for the plaintiff and assessed damages at $700, the amount agreed upon if liability were established. The insufficient ad damnum in the writ will be deemed to have been amended.
The only issues raised were factual and were peculiarly within the province of the jury. The applicable principles of law were not in controversy. The record, disclosing conflicting versions, does not show that the jury manifestly erred in accepting that of the plaintiff.

Motion overruled.